IN THE SECOND DISTRICT COURT OF APPEAL, LAKELAND, FLORIDA

                                      May 27, 2015


SYLATHUM STREETER,              )
                                )
           Appellants,          )
                                )
v.                              )                      CASE NO. 2D13-4547
                                )
STATE OF FLORIDA,               )
                                )
           Appellee.            )
_______________________________ )

BY ORDER OF THE COURT:

             Upon consideration of Appellant's motion for rehearing filed March 19,

2015,

             IT IS ORDERED that Appellant's motion for rehearing is granted. The

opinion dated March 4, 2015, is hereby withdrawn and the attached opinion is

substituted therefor. No further motions for rehearing will be entertained.



I HEREBY CERTIFY THE FOREGOING IS A
TRUE COPY OF THE ORIGINAL COURT ORDER.



JAMES R. BIRKHOLD, CLERK

cc: Anthony W. Surber, Esq.
    Attorney General
    Clerk of Court
                                                  IN THE DISTRICT COURT OF APPEAL

                                                  OF FLORIDA

                                                  SECOND DISTRICT


SYLATHUM STREETER,                                )
                                                  )
              Appellant,                          )
                                                  )
v.                                                )             Case No. 2D13-4547
                                                  )
STATE OF FLORIDA,                                 )
                                                  )
              Appellee.                           )
                                                  )
                                                  )

Opinion filed May 27, 2015.

Appeal from the Circuit Court for Polk County;
Catherine L. Combee, Judge.

Anthony W. Surber, Mulberry, for Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Sonya Roebuck Horbelt,
Assistant Attorney General, Tampa, for
Appellee.

MORRIS, Judge.

              Sylathum Streeter appeals his two mandatory life sentences for first-

degree murder, as well as the 280-year aggregate sentence for three counts of

attempted first-degree murder, seven counts of attempted felony murder, three counts

of shooting or throwing a missile into a dwelling, vehicle, building, or aircraft, and two

counts of burglary with assault or battery.1 Because Streeter received two mandatory



              1
            The sentences arose from two different circuit court cases, CF98-002950
and CF98-02951A.
life sentences without the possibility of parole for first-degree murders that he committed

when he was a juvenile, we reverse those sentences consistent with Miller v. Alabama,

132 S. Ct. 2455 (2012), and Falcon v. State, 40 Fla. L. Weekly S151 (Fla. March 19,

2015). See also Toye v. State, 133 So. 3d 540 (Fla. 2d DCA 2014).

              Streeter also challenges his 280-year aggregate sentence for the

nonhomicide offenses. This and other courts previously held that aggregate term-of-

years sentences did not violate the rule prohibiting a life sentence for a juvenile offender

for a singular, nonhomicide offense as set forth in Graham v. Florida, 560 U.S. 48

(2010). See, e.g., Walle v. State, 99 So. 3d 967, 970 (Fla. 2d DCA 2012); Peters v.

State, 128 So. 3d 832, 855-56 (Fla. 4th DCA 2013); Henry v. State, 82 So. 3d 1084

(Fla. 5th DCA 2012). However, the Florida Supreme Court recently quashed the Fifth

District's Henry decision, holding "that the constitutional prohibition against cruel and

unusual punishment under Graham is implicated when a juvenile nonhomicide

offender's sentence does not afford any 'meaningful opportunity to obtain release based

on demonstrated maturity and rehabilitation.' " Henry v. State, 40 Fla. L. Weekly S147,

S149 (Fla. March 19, 2015) (quoting Graham, 560 U.S. at 75). Thus, where a trial court

imposes an aggregate term-of-years sentence that ensures that the juvenile offender

will not have that opportunity—as in this case—the sentence is unconstitutional under

Graham. See id.; see also Gridine v. State, 40 Fla. L. Weekly S149 (Fla. March 19,

2015) (seventy-year prison sentence for attempted first-degree murder conviction

deemed unconstitutional under Graham). We therefore reverse Streeter's 280-year

aggregate prison sentence for the nonhomicide offenses.




                                            -2-
             Upon remand, the trial court should resentence Streeter in conformance

with chapter 2014-220, Laws of Florida, which has been codified in sections 775.082,

921.1401, and 921.1402 of the Florida Statutes. See Horsley v. State, 40 Fla. L.

Weekly S155 (Fla. March 19, 2015); see also Henry, 40 Fla. L. Weekly at S149; Falcon,

40 Fla. L. Weekly at S151.

             Reversed and remanded for resentencing in conformance with this

opinion.


CASANUEVA and BLACK, JJ., Concur.




                                         -3-